DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scalora et al. (US 2002/0221479, “Scalora”), in view of Ockenfuss et al. (US 2015/0369980, “Ockenfuss”) in view of Mu et al. (US 2020/0057183, “Mu”).
Regarding claim 1, Scalora teaches generally a metal-dielectric passband filter (or photonic band gap structure) for use in color filter applications and for use in infrared passband applications and comprising filter layers and a substrate (see, e.g., Figs. 6A, [0056], [0067]). Scalora additionally teaches that the layers should be deposited via coating (e.g., [0071], [0109]). It should be noted that claim 1 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. Scalora additionally teaches that the layers should be uniform in thickness so as not to alter the physical properties (i.e., the desired light blocking or transmission properties) of the device as a whole (see [0075], [0076]) and it therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have made the thickness of the films of the filter of Scalora uniform to within +/- 5 nm in order to provide the specifically desired transmission and absorption properties to the device ([0075], [0076]). The Examiner notes that as a matter of claim interpretation, the limitation that each of the plurality of pixel filter layers having a uniformity of thickness within +/- 5nm is interpreted to mean that each film is a uniform thickness across the entirety of that film itself, within an error of 5 nm. 	Scalora fails to specifically teach that the filters are modified for use in a sensing device and having a pixel filter film for R, B, and G pixels. In the same field of endeavor of passband filters (), Ockenfuss teaches an optical passband filter sensor comprising filter layers formed on a side of a substrate (see, e.g., Fig. 2, [0060]), wherein the substrate may be a semiconductor sensor (i.e., a “wafer” [0093]) and wherein the filter layers comprises individual, arranged layer (see, e.g., Fig. 2, [0094], [0043]), and wherein the filter films comprise R, G, and B filter films that permits light having wavelength in the color area to pass through (e.g., [0083], [0004], [0008], [0009]). It would have been obvious to have substituted the material and layer thicknesses described by Ockenfuss for those of Scalora in order to provide sensors having improved and variable optical designs and to give the optical laminate good applicability to other applications such as image sensors, sensor devices, ambient light sensors, proximity, hue, or UV sensors ([0009], [0010], [0058], [0064]).	Scalora fails to specifically teach that the passband stacks are configured to pass infrared light (or that there is an infrared passband filter). However, Ockenfuss does describe generally that the metal-dielectric color filters are patterned by adjusting the thickness of the various layers ([0009]). Additionally, in the same field of endeavor of bandpass filters ([0003]), Mu teaches an infrared bandpass filter is made by adjusting the thicknesses of dielectric layers in a manner similar to that of Ockenfuss (e.g., [0003], [0004]) and therefore it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses of the metal and dielectric layers of the bandpass filter of Ockenfuss in order to provide an infrared bandpass filter in the device as such filters may be useful in, for example, 3D imaging systems (Mu, e.g., [0024]).  
Regarding claim 2, modified Scalora (Ockenfuss) additionally teaches that the filters should have a plurality of silver and dielectric layers (Ockenfuss, e.g., [0089], [0064], [0065]) such that the filters have a thickness of around 500 nm ([0053]), and teaches that the in-band transmittance should be greater than 50% and the out-of-band transmittance should be less than 2% ([0078], [0079], [0083], [0084], Figs. 5A, 5B). Therefore, the filters taught by modified Scalora are considered to have transmittances reading on less than 1% in the cut-off bands and greater than 55% in the central wavelength ranges (i.e., the bandpass regions). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalora in view of Ockenfuss in view of Mu as applied to claim 2, above, and further in view of Saxena et al. (US 2017/0145498, “Saxena”). 
Regarding claim 3, modified Scalora additionally teaches that the silver layers may have a thickness substantially similar to those of the present invention, and therefore would have a refractive index reading on the claimed range of from 0.1 to 0.48 (as refractive index is a function of the material and thickness of the layer, see Ockenfuss, [0065], [0068]; and see present specification at [0042] – [0054]). The silver layers would additionally be expected to possess extinction coefficient values reading on those claimed because the silver layers of modified Scalora (Ockenfuss) are substantially the same materials applied to substantially similar thicknesses and thus would have substantially the same optical properties. Modified Scalora (Ockenfuss) additionally teaches that the high-refractive index layers may have a refractive index of greater than 1.6 (Ockenfuss, e.g., 1.65, [0070]). 	While modified Scalora (Ockenfuss) does not specifically teach the extinction coefficient of the high-refractive index materials, in the same field of endeavor of optical filters (e.g., [0005]), Saxena teaches that providing a material with a low extinction coefficient across a wavelength band corresponds to providing it with good transmittance across that band ([0065]). It therefore would have been obvious to have adjusted the extinction coefficient within the visible wavelength band to a value that is low in order to improve the transmittance within the visible wavelength as taught by Saxena (see, e.g., Saxena at [0065]). 
Regarding claim 4, modified Scalora (Ockenfuss) additionally teaches the high-refractive index materials may be, for example, TiO2, Ta2O5, or Nb2O5, (Ockenfuss, [0070]).
Response to Arguments
Applicant’s arguments filed 9/20/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-9 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782